Title: To James Madison from William Lyman, 23 October 1807
From: Lyman, William
To: Madison, James



Sir,
American Consulate & Agency, London October 23. 1807.

As the practice of impressing our Seamen into the British Navy, connected as it is, or rather I should say, exemplified as it was in the late attack of His Britannick Majesty’s Ship of War the Leopard on the United States Frigate Chesapeake had become a momentous point or subject of discussion between the two countries, I deemed it would be not unacceptable to communicate not only every official but other information which this situation afforded: accordingly therefore I had the honour to address you in the premises, both on the First and Fourteenth of August last, which I doubt not will be duly received.  And, at this time, I come further to observe that instantly after the particulars of that enormity were understood here there appeared a Steady and Constant endeavour on the part of this Government and administration, and also amongst the Apologists for the political transactions of this Country to seperate that outrage, as wholly unconnected therewith, from the claim and practice which gave rise to and was the cause thereof.  The absurdity of the conclusion sufficiently exposed the fallacy of this mode of reasoning.  Will it be pretended that the necessary satisfaction for an injury or aggression is given, without the remedy goes to the cause?  But, suppose a division of the Subject, and that the most ample reparation in point of form is offered for that particular aggression; can it be the disposition of the United States, is it compatible with their honour and welfare, longer to submit to injuries so ruinous and degrading to their Citizens, even to avert hostilities?  To me it seems not.  And I will venture to say that whenever the information of this office is disclosed and made public, the world will be surprised and our friends blush at our forbearance under such indignities.  It  in this, as in all cases of injuries, particularly between nations.  The patient submission is considered as implying either want of power or spirit to avenge our wrongs, and only invites a further aggression.  And most certainly the truth of this axiom is fully verified in this practice of Impressment.  For this Government, or rather most of its officers, from a toleration In such an unrestrained and capricious exercise of power, seem now to claim it as a right; and, in very many instances, particularly when in want of men, totally disregard every circumstance and evidence of citizenship or national character accompanied with the Retort of a disdainful curse for both character and country; and in all cases the most frivolous pretexts or even "suspicions light as air are confirmations strong" to set aside the best founded claims.  In short the instruments of that "brief authority" play such fantastic tricks as to "make ten Angels weep."  Individuals who are impressed are often bound, starved and scourged into Submission, and a service abhorrent to their feelings and repugnant to their duties.  There is not at this time, I believe a Single Ship of war in the British Navy, whose crew does not consist partly and in some instances on distant stations, principally of American seamen.  The testimony of a number of men discharged from a Frigate lately arrived from the West Indies concurred in the assurance that four fifths of her 250 men were Americans.  And authentic information communicated to this office proves that about Fifty of our Seamen were on board the Bellona, Douglass, the Commodore’s Ship in Hampton Roads at the time of the Attack on the Chesapeake and that he knew them to be such, and even added, which in justice to him I must not omit; that in case of hostilities with the United States, they should not be forced to fight against their country.  Indeed, every enterprize and naval engagement, the Capture of Buones Ayres or victory of Trafalgar, are pregnant with evidence of American sacrifice and valour.  The number of those now forcibly held in the British Naval Service cannot, I am confident from the information in this office, be estimated at less than Fifteen thousand, who are continually falling victims to a dangerous Service and a keen Sense of their wrongs.  This too in addition to the individual and national injustice of submission, whereto I believe no nation can furnish an equal example, must justly be viewed and complained of by the other belligerents as at the least a sin of omission and passive infraction of our neutrality.  The foregoing Remarks and observations I have been impelled to add to the Regular details and returns of this office, I confess, from a high sense of the wrong; and also because I have constantly witnessed, especially of late, a disposition on the part of this Government and all its apologists and apostles to keep this subject out of sight.  They continually observe that Great Britain hath from time immemorial, exercised the right of search and taking her Seamen from private vessels: you would not surely, say they, therefore go to war about a few men.  To this I reply that this right, as it respects all nations except ourselves, is, on account of their language and manners a mere dormant and harmless claim, a thing only on paper or imaginary not practical as towards us: the reason, probably, why it never was by them seriously contested.  But suppose this right allowed, we have another right which is to insist that, if, like Shylock, (you will pardon the allusion) they insist on taking the flesh, they shall not take a drop of blood.  The right to take their own does not involve the right to take our seamen: wherefore, we have the right, at the least, to insist that the former shall be so regulated and exercised as to leave untouched the latter.
Having said thus much relative to this important subject of complaint,it is but just to add some remarks on the practice and disposition of this government in affording individual reparation.  And, in the first place, it must be observed the burthen of proof is invariably put on the part of the application, and on the production thereof and statement of the case to the Lords Commissioners of the Admiralty, it is by them disposed of by advising that the applicant is on foreign service and station, and therefore that no steps can be taken thereon; or otherwise ordering a report by the Admiral of the Station, where he may happen to be, particularly in the case.  And here again, either rules the most arbitrary and capricious, or no rules at all, or pretexts the most frivolous and even Subterfuges the most pitiful for the most part prevail.  At one time no such person is to be found; because perhaps they have mustered him by a different name; at another the Document or evidence is insufficient; or he has entered, or is thought to be an Irishman, or an impostor, or has married in Ireland &c. &c. &c. or some one other of the causes equally weighty and so numerous as to tire even Fabius to relate, and which to read must excite the most painful and indignant emotions.  However, to you, who have so amply the talents of knowing and vindicating a country’s rights and avenging her wrongs a further recital will be unnecessary.  But, although the right is admitted the want of power to maintain it will, I foresee, be objected; and the imagination, as I have before witnessed assailed with all the magnified consequences and evils of a war, and even a bloody Indian warfare will be conjured up to add terror to the scene.  And is it then intended to relinquish and abandon the protection of our seamen on board our own vessels?  Pardon me for putting the question.  It cannot be.  Sooner, rather would I expect the determination to perish nobly in the conflict.  No, but Great Britain will finally yield to Sober reasoning and sound argument, and acknowledge or concede the right.  But is there any precedent on record to encourage this expectation  And what says our experience of twenty years?  How stand the facts at this juncture?  Why, that the practice of impressment hath continually grown and increased with our forbearance; and now is followed with, I may say, a shameless arrogance and effrontery: just, forsooth, as if she were considered the executor and residuary legatee of the sailors of all nations and the rights of the sea.  There is, I am aware, another objection against decisive and vigorous measures on the part of the United States, at this time, urged; which certainly is founded in truth; yet, nevertheless, is not entitled to all the consideration commonly yielded thereto.  It is this, that the United States are growing, and must, consequently, at some future time, be better able to repel aggression and assert their national dignity.  This, to be sure, I do not deny.  But it does not thence follow that they are unable now.  And I, for one, do humbly presume to think that nothing contributes more essentially to Safety and greatness than a just estimate and regard for ourselves.  It is, indeed, among the first of both moral and political duties; the nonperformance whereof is commonly followed by a proportionate punishment or calamity.  For a nation, it appears to me, there can be no sounder maxim than to do justice to all; fear none, and never forget their friends.  However, from this contemplation of evils to ourselves permit me to turn your attention to those which the adversary will have to encounter: Such as the loss of colonies and our commerce; the decay of manufactures, with the declension of agriculture and husbandry; the embarrassment of finance and deficiency of revenue, and finally, non ambiguas spargere voces, not to scatter ambiguous words around a national bankruptcy and revolution.  If even we but stay our hand the system here will be paralized and cease to move.  Thus you see, that, in the event of a war, this Country will have little to hope, for they can only annoy our commerce, and every thing to fear; whereas, on the contrary, the United States would have nothing to fear, and every thing to hope.  For it must be remembered that, even in the Revolution-war a French fleet sailed undisturbed up the channel and a small squadron of two or three of our Ships under John Paul Jones sailed round and landed several times, to the great terror of the inhabitants, on this island, and thereafter defeated one of their squadrons and took and sunk several of their ships.  What ought not therefore to be calculated upon now?
Notwithstanding your so extensive means of information, particularly by Mr. Munroe, who at this time, is about to sail in the Augustus for the Chesapeake Bay, I have thought it not irrelevant to the occasion and my situation, thus much to observe; and I hope that the Sincerity of the motive may Serve as an apology for the effort, and that you will be assured of the consideration with which, I am, very respectfully, Your obedient humble servant,

Wm. Lyman

